EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of BlueFire Ethanol Fuels, Inc. (the "Company") on Form 10-Q for the quarter endedSeptember 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Arnold Klann, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2001, that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 16, 2009 /s/ Arnold Klann Arnold Klann Chief Executive Officer Principal Executive Officer
